DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Paragraph 0001 of this application recites that it is a divisional of US Patent Application No. 16/657776 (now US Patent No. 11095395). However, it is effectively a continuation, because the claims of this application are a broader version of the limitations and subject matter of the claims of the patent. This application does not claim subject matter directed to an invention that is independent and distinct from the prior application. Attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper to object to the other as being a substantial duplicate. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 3, and thus each of claims 2-6 by way of dependence, recites “multitude.” It’s not clear if this means a plurality, a number greater than the “multiple” in line 2, or an unspecified large number. If the latter, the term is relative, as it’s not defined by the claim, the specification does not provide a standard for ascertaining the requisite size, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 in line 3, and thus each of claims 2-6 by way of dependence, recites “optionally,” rendering the claim indefinite because it is unclear whether the limitation following the term are part of the claimed invention. See MPEP § 2173.05(d).
In claim 5, the term "advanced" is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of expedited prosecution, the term advanced has been examined assuming it is synonymous with “higher-order.”
Claim 7 in line 1, and thus each of claims 8 and 9 by way of dependence, recites “the multiple channel unrepeatered system.” There is lack of antecedent basis for this limitation in the claim.
In claims 7, and thus each of claims 8 and 9 by way of dependence, the term “significant” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3, and thus claim 4 by way of dependence, expressly replaces a limitation in the apparatus of the parent claim. Replacing the limitation fails to further limit the parent claim, by effectively attempting to invalidate the previously recited apparatus limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (“Le”) (US Patent Application Publication No. 2017/0041078) in view of Fevrier et al. (“Fevrier”) (US Patent Application Publication No. 2010/0103957).
Regarding claim 1, Le discloses a system comprising: a transmitter corresponding to a channel that is to be transmitted over a link (fig. 2, left side transmitter and paragraph 0052) generating and optionally pre-processing the information to be transmitted through the transmission link (fig. 2 elements 202 and 201 and paragraphs 0053-0057); a receiver used to receive, process and detect the information on one or more channels transmitted to the transmission link (fig. 2 right side receiver and paragraph 0060). Le does not expressly disclose a bank of transmitter corresponding to a multitude of channels. However, Le does say the disclosed transmission can be implemented for a WDM system (paragraph 0009). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmissions system to have a bank of WDM transmitters into a WDM multiplexer and on the receive side a WDM demultiplexers to corresponding receivers, for a multitude of WDM channels, to provide the benefit of increased bandwidth over a single fiber.
Further, Le discloses long-haul transmission (paragraph 0030), but discloses an in-line amplifier, and does not disclose a transmitting side amplification system, a transmission link devoid of any inline lumped amplifiers and a receiving side amplification system. Fevrier discloses an alternative to in-line amplifiers as an unrepeatered WDM system using amplification systems at the transmit and receive ends (fig. 1 and paragraph 0012-0014 and 0021-0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amplification with an unrepeatered transmission line like that of Fevrier, for the benefit of not needing any electrical power at mid-span locations, as taught by Fevrier (paragraph 0012).
Regarding claim 2, the combination of Le and Fevrier discloses the multiple-channel unrepeatered system of claim 1 wherein the information that is to be transmitted through the transmission link is pre-processed (Le: fig. 1 element 201 and paragraphs 0053-0057).
Regarding claim 5, the combination of Le and Fevrier discloses the multiple-channel unrepeatered system of claim 1 wherein the system employs advanced higher-order Raman amplification designed to match increased signal launch power (Fevrier: paragraph 0028 in light of fig. 1 element 18 and paragraph 0033, where the use of Raman amplification and the booster amp reads on the Raman amp matching increased signal launch power provided by the booster amp).
Regarding claim 7, Fevrier discloses a method for transmitting a signal by means of the multiple channel unrepeatered system, the method comprising: receiving a transmitted signal by a recipient in such a manner that the information original present in the signal is received by the recipient without significant distortion or loss (fig. 2 right side Data out and paragraphs 0061 and 0066-0068, where the signal compensation, amplification per the combination, and recovery of the data reads on “without significant” distortion or loss at the Data output), wherein the multiple channel unrepeatered system comprises: a transmitter corresponding to a channel that is to be transmitted over a link (fig. 2, left side transmitter and paragraph 0052) generating and optionally pre-processing the information to be transmitted through the transmission link (fig. 2 elements 202 and 201 and paragraphs 0053-0057); a receiver used to receive, process and detect the information on one or more channels transmitted to the transmission link (fig. 2 right side receiver and paragraph 0060). Le does not expressly disclose a bank of transmitter corresponding to a multitude of channels. However, Le does say the disclosed transmission can be implemented for a WDM system (paragraph 0009). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmissions system to have a bank of WDM transmitters into a WDM multiplexer and on the receive side a WDM demultiplexers to corresponding receivers, for a multitude of WDM channels, to provide the benefit of increased bandwidth over a single fiber.
Further, Le discloses long-haul transmission (paragraph 0030), but discloses an in-line amplifier, and does not disclose a transmitting side amplification system, a transmission link devoid of any inline lumped amplifiers and a receiving side amplification system. Fevrier discloses an alternative to in-line amplifiers as an unrepeatered WDM system using amplification systems at the transmit and receive ends (fig. 1 and paragraph 0012-0014 and 0021-0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amplification with an unrepeatered transmission line like that of Fevrier, for the benefit of not needing any electrical power at mid-span locations, as taught by Fevrier (paragraph 0012).
Regarding claims 8 and 9, the combination of Le and Fevrier discloses the method of claim 7, where the transmitted signal is a digital signal (paragraph 0030). However, what type of information the digital data represents (text, music, video, images, or voice), is non-limiting intended use. An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention while the prior art satisfies all the structural limitations of the claimed apparatus. The intended use does not impose a limit on the interpretation of the claim. See MPEP 2111.04. In this case, the claimed system does not include any particular sources or transducers of the claimed information types, and the claimed system processes the digital data the same way regardless of what kind of information that digital data is abstractly representing. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Le (US Patent Application Publication No. 2017/0041078) in view of Fevrier (US Patent Application Publication No. 2010/0103957) as applied to claims 1 and 9 above, and further in view of Witzens (US Patent Application Publication No. 2014/0064734).
Regarding claim 6, the combination of Le and Fevrier discloses the multiple-channel unrepeatered system of claim 1 and discloses WDM transmission (paragraph 0009), but does not disclose employing a parametric frequency comb. Witzens discloses a parametric frequency comb for a WDM carriers source (paragraphs 0003-0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a parametric frequency comb to source WDM wavelengths, since they can be realized as a single compact device, as taught by Witzens (paragraphs 0005-0006).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12 of U.S. Patent No. 11095395. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patented claims.
Present claims
Patented claims
1. A multiple-channel unrepeatered system comprising: 

(a) a transmitter bank comprising multiple transmitters corresponding to a multitude of channels that are to be transmitted over the link generating and optionally pre-processing the information to be transmitted through the transmission link; 







(b) a wavelength division multiplexer that joins the transmitters and launches them into the transmission link; 


(c) a transmitting side amplification system; 


(d) a transmission link devoid of any inline lumped amplifiers; 

(e) a receiving side amplification system; 


(f) a wavelength division de-multiplexer used to disjoin/separate the transmitted optical channels and route them to their corresponding receivers; and 

(g) a plurality of receivers each of which is used to receive, process and detect the information on one or more channels transmitted to the transmission link.
1. A multiple-channel unrepeatered system employing nonlinearity compensation comprising: (a) input data to be transmitted through the link; (b) a nonlinearity pre-compensation block computing or estimating the waveform shapes to be imprinted onto the transmitted channels leading to the effective partial or complete cancellation of the nonlinear interaction in propagation; (c) per wavelength-division multiplex channel computed waveforms; (d) a bank of waveform generators used to imprint the channels' waveforms onto the transmitted optical field; (e) a bank of corresponding optical transmitters; 

(f) a wavelength division multiplexer joining the distinct transmitters and launching the generated channels into a single transmission link; 

(g) a transmitter side optical amplification system; 

(h) a transmission link devoid of inline lumped amplifiers; 

(i) a receiver side optical amplification system; 

(j) a wavelength division de-multiplexer used to separate the WDM channels and route them to their corresponding receivers; 


(k) one or more receivers each of which being used to receive, process and detect information on one or more channels transmitted to the transmission link; 

(l) a nonlinearity post-compensating block used for partial or complete cancellation of the nonlinear interaction in propagation by processing the received information bearing waveforms or their sub-sampled versions; and (m)received data obtained after processing away nonlinear impairment, wherein the channel information is shared among all wavelength carriers but is encoded by different symbolic or physical means.
2. The multiple-channel unrepeatered system of claim 1, 
wherein the information that is to be transmitted through the transmission link is pre-processed.
[From claim 1 – 
…(b) a nonlinearity pre-compensation block computing or estimating the waveform shapes to be imprinted onto the transmitted channels…
3. The multiple-channel unrepeatered system of claim 1, wherein the plurality of different receivers is replaced or partially replaced by a multiple-channel processing receiver.
9. The multiple-channel unrepeatered system of claim 1 wherein the one or more receivers comprises a multiple-channel processing receiver.
4. The multiple-channel unrepeatered system of claim 3, wherein the multiple-channel processing receiver performs coherent summing to discriminate noise and increase the received SNR.
10. The multiple-channel unrepeatered system of claim 9 wherein the multiple-channel processing receiver performs coherent summing to discriminate noise and increase the received SNR.
5. The multiple-channel unrepeatered system of claim 1, wherein the system employs advanced higher-order Raman amplification designed to match increased signal launch power.
11. The multiple-channel unrepeatered system of claim 1 wherein the system employs higher-order Raman amplification designed to match increased signal launch power.
6. The multiple-channel unrepeatered system of claim 1, further comprising a parametric frequency comb.
12. The multiple-channel unrepeatered system of claim 1 employing a parametric frequency comb.
7. A method for transmitting a signal by means of the multiple channel unrepeatered system, the method comprising: 


receiving a transmitted signal by a recipient in such a manner that the information original present in the signal is received by the recipient without significant distortion or loss, 

wherein the multiple channel unrepeatered system comprises: (a) a transmitter bank comprising multiple transmitters corresponding to a multitude of channels that are to be transmitted over the link generating and optionally pre-processing the information to be transmitted through the transmission link;






(b) a wavelength division multiplexer that joins the transmitters and launches them into the transmission link; 


(c) a transmitting side amplification system; 


(d) a transmission link devoid of any inline lumped amplifiers; 

(e) a receiving side amplification system; 


(f) a wavelength division de-multiplexer used to disjoin/separate the transmitted optical channels and route them to their corresponding receivers; and 

(g) a plurality of receivers each of which is used to receive, process and detect the information on one or more channels transmitted to the transmission link.
1. A multiple-channel unrepeatered system employing nonlinearity compensation comprising: (a) input data to be transmitted through the link; 
[from below – 
(l) a nonlinearity post-compensating block used for partial or complete cancellation of the nonlinear interaction in propagation by processing the received information bearing waveforms or their sub-sampled versions;]

(b) a nonlinearity pre-compensation block computing or estimating the waveform shapes to be imprinted onto the transmitted channels leading to the effective partial or complete cancellation of the nonlinear interaction in propagation; (c) per wavelength-division multiplex channel computed waveforms; (d) a bank of waveform generators used to imprint the channels' waveforms onto the transmitted optical field; (e) a bank of corresponding optical transmitters; 

(f) a wavelength division multiplexer joining the distinct transmitters and launching the generated channels into a single transmission link; 

(g) a transmitter side optical amplification system; 

(h) a transmission link devoid of inline lumped amplifiers; 

(i) a receiver side optical amplification system; 

(j) a wavelength division de-multiplexer used to separate the WDM channels and route them to their corresponding receivers; 

(k) one or more receivers each of which being used to receive, process and detect information on one or more channels transmitted to the transmission link; … 

(m)received data obtained after processing away nonlinear impairment, wherein the channel information is shared among all wavelength carriers but is encoded by different symbolic or physical means.


Regarding present claims 8 and 9, claim 1 of the patent claims the transmitted signal is data (claim 1 limitation (a)). However, the type of information the data represents as presently claimed (digital text, music, video, images, or voice), is non-limiting intended use. An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention while the prior art satisfies all the structural limitations of the claimed apparatus. The intended use does not impose a limit on the interpretation of the claim. See MPEP 2111.04. In this case, the presently claimed system does not include any particular sources or transducers of the claimed information types, and the presently claimed system processes the digital data the same way regardless of what kind of information that digital data is abstractly representing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication Nos. – 2002/0067523, 2010/0028005, 2016/0043805 – cited in parent application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636